Appeal from the county court of Payne county. Conviction for unlawful possession of intoxicating liquor. Sentence, fine of $500 and imprisonment in the county jail for 180 days. Judgment rendered December 10, 1921. Petition in error and case-made filed in this court January 23, 1922. Examination of the record and consideration of the errors assigned and argument made in support of the same discloses no error committed by the trial court sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 89